          Case 1:20-cr-00087-LTS Document 21
                                          20 Filed 05/08/20 Page 1 of 1




                                                           May 8, 2020

 VIA ECF

 The Honorable Laura T. Swain
 United States District Judge
 Southern District of New York
 United States Courthouse                                  MEMO ENDORSED
 500 Pearl Street
 New York, NY 10007

 Re:   United States v. Elizabeth Achan
       20 Cr 87 (LTS)


 Dear Judge Swain:

       I hope this letter finds you and your staff in good health. I write with the
 consent of the Government to request an adjournment f M. Acha                pretrial
 conference currently scheduled for June 11, 2020 until the week of July 6, 2020. Ms.
 Acha    fa he a ed a a f m COVID-19 and she is in mourning. The defense
 waives Speedy Trial Act time until the date set by the Court.

                                                     Yours Sincerely,
THE APPLICATION IS GRANTED. THE
CONFERENCE IS ADJOURNED TO JULY 7,
2020, AT 10:00 A.M. THE COURT FINDS
PURSUANT TO 18 U.S.C. § 3161(h)(7)(A) THAT           Ian H. Marcus Amelkin
THE ENDS OF JUSTICE SERVED BYAN                      Assistant Federal Defender
EXCLUSION OF THE TIME FROM TODAY’S                   Federal Defenders of New York
DATE THROUGH JULY 7, 2020, OUTWEIGH                  Tel: (212) 417-8733
THE BEST INTERESTS OF THE PUBLIC AND
THE DEFENDANT IN A SPEEDY TRIAL FOR
THE REASONS STATED ABOVE. DE# 20
RESOLVED. THE COURT EXTENDS ITS
CONDOLENCES.

SO ORDERED.

DATED: May 8, 2020
/s/ Laura Taylor Swain, USDJ
